AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

Return

 

Case No.: Date and time warrant executed: Copy of warrant and inventory left with:
NZ0-My- fozi bo /r4 dojo Jahn Jenbrs

 

 

 

Inventory made in the presence of :
° John dats

 

Inventory of the property taken and name of any person(s) seized:
Wahl  Cogtts £ lerentory Khel gpoc Ear Sth Steet Greav'l NC

-Flerme. Sop ads SH: P2822 1995¢0  Lemeves Faun He Peserps
FU veld ERS ese

- OVD a files from Ratt ‘s frehle an the
schos!’s  netMotyh hole ive

 

Certification

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Date: _ph/ao/2020 / # Sas

J. \ Executing affieer'SSignature

Nh Sohn Hoyt

[Printed name and title

 

 

 

Case 4:20-mj-01021-KS Document 3 Filed 03/09/20 Page 1 of 1
